ON MOTION FOR REHEARING
PER CURIAM.
We grant the appellees’ motion for rehearing and withdraw our opinion filed November 8, 1983, and substitute the following:
We affirm the judgment for Kent Insurance Company which determined that Kent’s policy of insurance issued to Beall & Associates Roofing Corporation excluded coverage for the replacement and repair of appellant’s roof. Although such policy of insurance did not exclude coverage for other property damage caused by Beall’s negligence, for example, damages to the walls and interior of appellant’s home, furnishings and objects therein, see La Marche v. Shelby Mutual Insurance Co., 390 So.2d 325 (Fla.1980), the appellant withdrew from the jury’s consideration his claim for such damages.
Affirmed.